Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered February 27, 2003. The judgment convicted defendant, upon a jury verdict, of robbery in the third degree and petit larceny (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of, inter alia, robbery in the third degree (Penal Law § 160.05). Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction (see People v Bleakley, 69 NY2d 490, 495 [1987]). An assistant manager of a store in the Finger Lakes Mall testified for the prosecution that he observed defendant leaving the store with a VCR that he had not purchased. The witness followed defendant into the parking lot and tried to take the VCR from defendant, but defendant threatened to kill him and walked away with the VCR. Defendant testified that he stole the VCR, but he denied that he threatened the assistant manager or retained the VCR. We conclude that, although a different result would not have been unreasonable, it does not appear that the jury failed to give the conflicting testimony the “weight it should be accorded” (id.), and thus we reject defendant’s further contention that the verdict is against the weight of the evidence.
We reject the further contention of defendant that he was unduly prejudiced by County Court’s Sandoval ruling. The court permitted the prosecutor to ask defendant whether he had prior felony convictions, not whether he had previously been convicted of robbery and assault charges, and the court permitted the prosecutor to ask defendant whether he had been convicted of several other offenses without inquiry into the underlying facts. “[T]here are no per se rules requiring preclusion because of the age, nature and number of a defendant’s prior crimes” (People v Walker, 83 NY2d 455, 459 [1994]), and we conclude that the court did not abuse its discretion herein. We have reviewed *1131defendant’s remaining contentions and conclude that they are without merit. Present—Green, J.P., Scudder, Gorski, Martoche and Hayes, JJ.